Campbell, J.,
delivered the following dissenting opinion: —
I entertain serious doubt as to the correctness of the views presented in the opinion of the majority of the court.
Attachment is the creature of statute. It is a special and extraordinary remedy, existing as conferred, and available only to those persons and. in those instances clearly embraced in the statute creating it. A bond is a condition, precedent to the issuance of an attachment,1 and this bond must be executed by the plaintiff, or his agent or attorney in fact. ■ Code, § 1425". The grounds on which an attachment is sued out may be traversed by the defendant, by plea in abatement, making an issue as to whether the attachment was wrongfully sued out; and, if this issue be found for the defendant, he is entitled to judgment against the plaintiff for all such damages as the jury may assess, and to execution for this amount against the plaintiff, and to the amount of the penalty of the bond against the sureties. Code, §§ 1462, 1463. A plaintiff which cannot be held liable to the defendant for all such damages for the wrongful issuance of the attachment as are provided for by § 1462 of the Code, cannot be entitled to the-writ; for a defendant is entitled to hold the plaintiff liable for damages for wrongfully suing out an attachment against him.
,A board of supervisors may “sue and be sued,” and employ counsel; but no statute confers the right to give an attachment bond, or to appoint an agent or attorney in fact for such purpose, or subjects a county to liability for damages for wrongfully suing out an attachment. It must, therefore, be assumed *323that it was not in the contemplation of the legislature that a board of supervisors should be entitled to an attachment. True, an attachment is a suit, but it is not an ordinary suit; and the right conferred on boards of supervisors to sue, though general and in terms broad enough to embrace suing by attachment, cannot be held to embrace it, because of the absence of provision for the antecedents and incidents of an attachment suit. The right to an attachment can rarely be of much value to a county. To subject a county to the hazards of a merciless verdict by a jury, regarding the public as lawful prey for damages for the wrongful suing out of an attachment by some one professing to represent the county in doing so, is, in my view, of very doubtful propriety as matter of policy.